DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 27 April 2022 have been acknowledged and entered. Claims 1 and 5-7 are amended. Claims 1-12 are currently pending.

Responses to Amendments
The amendments filed 27 April 2022 has been entered. 
Applicant’s arguments filed 27 April 2022 with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered and they are persuasive. Thus, the rejection of claims 1-12 under U.S.C. 103 have been withdrawn.  However,  there are new grounds of rejection necessitated by Applicant’s amendments as detailed below

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 1-32 “wherein the the adjustment device” should read “wherein the adjustment device”.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 208713792 U, hereinafter referred to as “Wei”) in view of Rafael et al. (CN 105492332 A, hereinafter referred to as “Rafael”) further in view of  Bluemcke et al. (DE 102012013893 A1, hereinafter referred to as “Bluemcke”).
Regarding claim 1, Wei teaches a testing device for an airbag module, comprising, a support structure, an airbag module housing, an airbag, the airbag module to be fastened to the support structure, said support structure including a passage for penetration by the airbag (Fig. 1; page 3, lines 13-15: it can be external easily and fast lid 2 is opened and closed, and encapsulated window 21 is offered on outer cover 2, and install for fixing in the two sides of 21 inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 of air bag module).
Wei does not specifically teach that lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened a lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened, and a closure device that closes the lid in the closing position by applying a closing force to the lid, said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position.
However, Rafael teaches that a lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened (page 4, lines 29-30: Closure member 16 comprises lid 18, and this lid can move between the open position and the closed position, selectively to allow the product 12 entered in container).  Further Bluemcke teaches a closure device that closes the lid in the closing position by applying a closing force to the lid, said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position (page 3, line 49- page 4, line1: force sensors may be arranged to transmit the forces occurring during the triggering process of an airbag to a measuring device M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lid such as is described in Rafael  and the force sensor such as is describe in Bluemcke into the testing device of Wei, in order to allow the lid to be able to move between the open position and the closed position (Rafael, page 3, lines  and transmit the forces occurring during the triggering process of an airbag to a measuring device M (Bluemcke, page 3, line 52 - page 4, line 1).
Although Wei, Rafael, and Bluemcke do not explicitly teach that lid comprises at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of force sensor measuring an opening force (page 3, line 49- page 4, line1 of Bluemcke) to known device, air bag module including closure member mounted in testing equipment (as disclosed by Wei in view of Rafael) in order to investigate the interaction between an airbag and an airbag cover (page 1, lines 3-4 of Bluemcke) and transmit the forces occurring during the triggering process of an airbag to a measuring device M (page 3, line 52 - page 4, line 1 of Bluemcke) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results. See.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In other word, all of the claimed element were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (See also MPEP 2143(I)(D)).
Regarding claim 2, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1. Wei and Rafael do not teach that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag. 
However, Bluemcke teaches that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag (page 4, lines 11-28: by the opening process of the flap 2 angular acceleration of the boom 13 for the cantilever, this yields a kinetic energy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view Rafael to include the teaching of Bluemcke to provide that an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 8, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the lid is at least partially made of carbon fiber reinforced plastic. 
 However, Bluemcke teaches that lid is at least partially made of carbon fiber reinforced plastic. (page 3, line 23: carbon fiber reinforced plastic (CFRP)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the lid is at least partially made of carbon fiber reinforced plastic in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 9, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the testing device comprises a high-speed camera. 
However, Bluemcke teaches that the testing device comprises a high-speed camera (page 3, line 20: high-speed camera).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the testing device comprises a high-speed camera in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 11, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach a catchment device for receiving the lid in the open position. 
However, Bluemcke teaches a catchment device for receiving the lid in the open position (page 4, line 37: catching mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide a catchment device for receiving the lid in the open position in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 12, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure. 
However, Bluemcke teaches the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure (page, 3, lines 52-54: at the mounting holes 19 and possibly at other attachment points of the airbag module 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Rafael further in view of Bluemcke further in view of Kuhl (EP 0849126 B1, hereinafter referred to as “Kuhl”).
Regarding claim 3, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 2.  Wei, Rafael, and Bluemcke do not specifically teach that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring
However, Kuhl teaches that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring the hinge force applied to the belt when the lid is moved out of the closed position by the airbag (page 3, lines 13-14: is this Hinged belt slidably held on the bracket, this has the advantage that Force peaks when holding back the cover can be compensated and thereby Favorable power curve arises).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Kuhl to provide that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring the hinge force applied to the belt when the lid is moved out of the closed position by the airbag in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Although Wei, Rafael, Bluemcke, and Kuhl do not explicitly teaches that lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring the hinge force applied to the belt.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of force sensor measuring an opening force (page 3, line 49- page 4, line1 of Bluemcke) to known device, air bag module including belt (hinged belt) mounted in testing equipment (as disclosed by Wei in view of Rafael and Kuhl) in order to investigate the interaction between an airbag and an airbag cover (page 1, lines 3-4 of Bluemcke) and transmit the forces occurring during the triggering process of an airbag to a measuring device M (page 3, line 52 - page 4, line 1 of Bluemcke) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results. See.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In other word, all of the claimed element were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (See also MPEP 2143(I)(D)).
Regarding claim 4, Wei in view of Rafael, Bluemcke, and Kuhl teaches all the limitation of claim 3, in addition, Kuhl teaches that the belt, at least partially, encloses the lid (page 3, line 16: this can be further improved by the fact that at least two Hinge straps in a substantially parallel arrangement for holding the lid are used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Kuhl to provide that the belt, at least partially, encloses the lid in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15). 
Regarding claim 10, Wei in view of Rafael, Bluemcke, and Khul teaches all the limitation of claim 3, in addition, Bluemcke teaches that the lid is at least partially made of a transparent material (page 4, line 20: transparent plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Khul to include the teaching of Bluemcke to provide that the lid is at least partially made of a transparent material in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Rafael further in view of Bluemcke further in view of Hayashi et al. (US 2012/0074675 A1, hereinafter referred to as “Hayashi”).
Regarding claim 5, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei, Rafael, and Bluemcke do not specifically teach that a first lid fastened to the support structure by a first lid fastener and 16 a second lid fastened to the support structure by a second lid fastener. 
However, Hayashi teaches that a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means (para. [0027]: plurality of lid; para. [0081]: the lower lid part 42 is opened (rotated) in the downward direction, i.e., in the opposite direction to the upper lid part 41 about the hinge portion 44 serving as a support point, which is the connection portion to the remaining part of the cover main body part 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Hayashi to provide a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means in order to provide a plurality of lid parts corresponding to the regions is formed (para. [0006]).
Regarding claim 6, Wei in view of Rafael, Bluemcke, and Hayashi teaches all the limitation of claim 5, in addition, Bluemcke teaches including an adjustment device for adjusting the closing force (page 4, lines 36-37: the flap 2 can of a corresponding catching mechanism or a deformation element 25 be held in the open end position or at least slowed down). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Hayashi to include the teaching of Bluemcke to provide the testing device comprising means for adjusting the closing force in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 7, Wei in view of Rafael, Bluemcke, and Hayashi teaches all the limitation of claim 6, in addition, Bluemcke teaches the adjustment device for adjusting  the closing force comprising at least one magnet acting between the support structure and the closure device (page 4, lines 36-37: in 1 is also behind every boom 13. 14 one on the base plate 1 attached magnet 23. 24 indicated with the boom 13. 14 after opening the flap 2 be held in the final position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Hayashi to include the teaching of Bluemcke to provide the means for adjusting the closing force comprising at least one magnet acting between the support structure and the closure device in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858